Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2019

                                      No. 04-19-00792-CV

                                      Richard Leon ROSE,
                                           Appellant

                                                v.

                                        Peter G. ADAMS,
                                             Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI04064
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER

        On November 7, 2019, Appellant Richard L. Rose filed a notice of appeal. See TEX. R.
APP. P. 25.1(a). The same day, a deputy clerk of this court notified Appellant in writing that our
records do not show that the $205.00 filing fee has been paid. Further, our records do not
conclusively establish that Appellant is excused by statute or rule from paying the filing fee. See
id. R. 5 (requiring fees in civil cases); id. R. 20.1 (waiving appellate court costs under certain
circumstances).
       Our November 7, 2019 letter warned Appellant that if the filing fee was not paid by
November 18, 2019, the appeal could be stricken by this court. To date, this court has not
received payment or a Statement of Inability to Afford Payment of Court Costs. See id.; see also
TEX. R. CIV. P. 145.
        Our letter also advised Appellant that the docketing statement must be filed with this
court by November 18, 2019. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2,
http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx.   To date, no
docketing statement has been filed.
        We ORDER Appellant to file a docketing statement within TEN DAYS of the date of
this order.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order that either (1) the $205.00 filing fee has been paid, or (2) Appellant is entitled to appeal
without paying the filing fee.
       If Appellant fails to respond as ordered, this appeal will be dismissed without further
notice. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No. 04-05-00532-CV, 2005 WL 3477883
(Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court